Citation Nr: 0805522	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-00 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on July 22, 2003, at Orlando Regional 
Health Care System.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to August 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision of the Department of 
Veterans Affairs (VA), Medical Center (MC) in Tampa, Florida.  
In January 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of that hearing has been incorporated into the 
claims file.

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The veteran is seeking reimbursement/payment for medical 
expenses related to her treatment at Orlando Regional 
Healthcare System on July 22, 2003.  The evidence shows that 
on this date the veteran was seen in Triage at Orlando 
Regional Healthcare System complaining of headache, vertigo, 
nausea, drowsiness and aches and pains of one week duration.  
She reported the severity of symptoms as a "10" out of 10.  
She underwent a lumbar puncture and computed tomography of 
the head.  A final impression was rendered of acute cephalgia 
(headache; see Dorlands Illustrated Medical Dictionary 299 
(28th ed. 1994)).  

VA denied the veteran's claim for reimbursement of the above-
noted treatment under the statutory provision of 38 U.S.C.A. 
§ 1725.  This provision, enacted as part of the Veterans 
Millennium Health Care and Benefits Act, became effective in 
May 2000.  It provides general authority for reimbursement 
for the reasonable value of emergency treatment furnished in 
a non-Department facility to those veterans who are active 
Department health-care participants who are personally liable 
for such non-VA treatment and are not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-
17.1008 (2007).  

Regarding 38 U.S.C.A. § 1728, this statute provides an 
alternative basis for obtaining reimbursement of private 
medical treatment, including veterans who receive treatment 
for a service-connected disability, and is a predicate to 
reviewing a claim under 38 U.S.C.A. § 1725.

The veteran and her representative asserted at the Board 
hearing in January 2008 that the treatment rendered on July 
22, 2003, was for a service-connected disability and her 
claim should therefore have been evaluated under the 
provisions of 38 U.S.C.A. § 1728.  They went on to request 
that short of a favorable outcome, the case be remanded for 
the issuance of an adequate statement of the case that 
considers and cites to the provisions of 38 U.S.C.A. § 1728.  
The Board agrees.  The veteran's claims file shows that she 
was granted service connection for fibromyalgia with 
headaches in September 1999 and is presently rated 40 percent 
disabled due to this disability.  Accordingly, the provisions 
of 38 U.S.C.A. § 1728 are pertinent to this claim and should 
be considered in conjunction with the appeal.   

Based on the foregoing, the case is REMANDED for the 
following action:

1.  VAMC must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  

2. Following any additional development 
deemed necessary to decide this appeal, 
the VAMC should adjudicate the veteran's 
claim on appeal, in light of all 
pertinent evidence (to include the 
veteran's January 2008 hearing testimony) 
and legal authority (specifically, 38 
U.S.C.A. §§ 1725 and 1728 (West 2002), as 
well as 38 C.F.R. §§ 17.120, 17.1002 
(2007)).  If the disposition of the claim 
remains unfavorable, the VAMC should 
furnish the veteran and her 
representative a supplemental statement 
of the case, and include the provisions 
of 38 U.S.C.A. § 1728.  They should then 
be afforded the applicable opportunity to 
respond before returning the appeal to 
the Board.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

